UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6825



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TERRY EUGENE CURETON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-00-222; CA-05-175-3)


Submitted:   August 18, 2005                 Decided:   August 26, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Eugene Cureton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terry Eugene Cureton seeks to appeal the district court’s

order dismissing as successive his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.         28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”          28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that the

district   court’s   assessment   of   the   constitutional   claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.           Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Cureton

has not made the requisite showing.           Accordingly, we deny a

certificate of appealability and dismiss the appeal.



                                                              DISMISSED




                                  - 2 -